Case 0:18-cv-60743-RAR Document 24 Entered on FLSD Docket 02/08/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                               Case No.: 18-60743-Civ-Gayles/Seltzer

  JOEL D. LUCOFF,

         Plaintiff,

  v.

  NAVIENT SOLUTIONS, LLC, and
  STUDENT ASSISTANCE CORPORATION

         Defendants.

  _________________________________________/

                      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

         Pursuant to Fed R. Civ. P. 56, Plaintiff, Joel D. Lucoff, moves this Court for an entry of

  summary judgment on the basis that, Defendants violated the Telephone Consumer Protection

  Act, 47 U.S.C §227, et seq. (“TCPA”), by placing telephone calls to Plaintiff's cellular telephone

  using an automated telephone dialing system without his consent in violation of 47 U.S.C.

  §227(b)(1)(A)(iii) In support thereof, Plaintiff states as follows:

         1.      It is undisputed that Defendant, Student Assistance Corporation ("SAC") placed

  1,549 telephone calls to Plaintiff’s cellular telephone using a pre-recorded voice or an automatic

  telephone dialing system. (Plaintiff’s Statement of Material Facts (“PSMF”) ¶ 1 to 6). Such calls

  were made without Plaintiff's prior express consent, as he had properly revoked any prior

  consent in his June 24, 2014 telephone call with Navient Solutions, LLC ("Navient"); his

  revocation is applicable to both Navient and its affiliates. PSMF ¶12 to 23. Student Assistance

  Corporation ("SAC") is an affiliate of Navient. PSMF ¶19 to 20.

         2.      It is undisputed that Defendant, Navient placed 418 telephone calls to Plaintiff’s

  cellular telephone using a pre-recorded voice or an automatic telephone dialing system. PSMF¶ 7
Case 0:18-cv-60743-RAR Document 24 Entered on FLSD Docket 02/08/2019 Page 2 of 5



  through 11. Such calls were made without Plaintiff's prior express consent, as he had properly

  revoked any prior consent in his June 24, 2014 telephone call with Navient and its affiliates.

  PSMF ¶12 to 23.

         3.      As to the TCPA, minimum statutory damages are $500 per violation. The statute

  does not provide for discretion in the determination of minimum statutory damages.

  Accordingly, Plaintiff seeks a judgment from the Court that Defendants are liable to Plaintiff for

  $500 per violation. Plaintiff seeks additional damages of $1,000 per calls because Defendants'

  calls were willing and knowing violations of the TCPA as Defendants knew Plaintiff's telephone

  number was a cellular number and knew that he had revoked consent. PSMF ¶12 to 23.

         4.      In support of this motion, Plaintiff submits the accompanying Memorandum and

  Plaintiff’s Statement of Material Facts. As set forth in Plaintiff’s Memorandum, the undisputed

  facts establish that Defendants have violated the TCPA.

         WHEREFORE, Plaintiff respectfully requests summary judgment be entered in his favor

  and against Defendants holding that Defendants are liable for minimum statutory damages of

  $500 and for additional damages for willing of knowing violation of the TCPA of up to $1,000

  for each of the 1,549 violative calls placed by SAC and each of the 418 violative calls placed by

  Navient.




                                               Respectfully submitted,

                                               DONALD A. YARBROUGH, ESQ.
                                               Attorney for Plaintiff
                                               Post Office Box 11842
                                               Fort Lauderdale, Florida 33339
                                               Telephone: (954) 537-2000
                                               Facsimile: (954) 566-2235



                                                   2
Case 0:18-cv-60743-RAR Document 24 Entered on FLSD Docket 02/08/2019 Page 3 of 5



                                     don@donyarbrough.com

                                     s/Donald A. Yarbrough
                                     Donald A. Yarbrough, Esq.
                                     Florida Bar No. 0158658




                                       3
Case 0:18-cv-60743-RAR Document 24 Entered on FLSD Docket 02/08/2019 Page 4 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                               Case No.: 18-60743-Civ-Gayles/Seltzer

  JOEL D. LUCOFF,

         Plaintiff,

  v.

  NAVIENT SOLUTIONS, LLC, and
  STUDENT ASSISTANCE CORPORATION

         Defendants.

  _________________________________________/

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 8, 2019, I electronically filed the foregoing
  document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is
  being served this day on all counsel of record or pro se parties identified on the attached Service
  List in the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

                                                       s/Donald A. Yarbrough
                                                       Donald A. Yarbrough, Esq.




                                                   4
Case 0:18-cv-60743-RAR Document 24 Entered on FLSD Docket 02/08/2019 Page 5 of 5




                                       SERVICE LIST

  Ms. Barbara Fernandez, Esq.
  Hinshaw & Culbertson, LLP
  4 Floor
  2525 Ponce de Leon Boulevard
  Coral Gables, FL 33134
  Telephone: 305-428-5031
  Facsimile: 305-577-1063
  Electronic Mail Address: bfernandez@hinshawlaw.com

  Via Notices of Electronic Filing generated by CM/ECF




                                               5
